MEMORANDUM **
Chandar Kaur Narang and her son Shantanu Narang, natives and citizens of India, petition for review of the Board of Immigration Appeals’ order affirming pursuant to 8 C.F.R. § 3.1(a)(7) without opinion an immigration judge’s denial of their applications for asylum and withholding of removal.
*993Petitioners’ contentions that the BIA’s streamlining regulations violate their rights to due process and are void for vagueness are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.